Citation Nr: 1234556	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  11-26 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for residuals of shell fragment wounds to the right ear.  

2.  Entitlement to service connection for residuals of shell fragment wounds to the chest.  

3.  Entitlement to service connection for residuals of shell fragment wounds to the right shoulder.  

4.  Entitlement to service connection for residuals of shell fragment wounds to the back.  

5.  Entitlement to an initial compensable rating for status post-staging pelvic lymphadenectomy and radical retropubic prostatectomy.

6.  Entitlement to an initial compensable rating for erectile dysfunction.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to December 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  In September 2012, the Board received confirmation that the Veteran died in August 2012.

2.  At the time of his death, the Veteran had multiple claims for VA benefits pending before the Board, to include claims for service connection for residuals of shell fragment wounds to the right ear, chest, right shoulder, and back, as well as claims for initial compensable ratings for erectile dysfunction and status post-staging pelvic lymphadenectomy and radical retropubic prostatectomy.



CONCLUSIONS OF LAW

1.  The pending appeal for service connection for residuals of shell fragment wounds to the right ear is dismissed due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

2.  The pending appeal for service connection for residuals of shell fragment wounds to the chest is dismissed due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

3.  The pending appeal for service connection for residuals of shell fragment wounds to the right shoulder is dismissed due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

4.  The pending appeal for service connection for residuals of shell fragment wounds to the back is dismissed due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

5.  The pending appeal for an initial compensable rating for status post-staging pelvic lymphadenectomy and radical retropubic prostatectomy is dismissed due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

6.  The pending appeal for an initial compensable rating for erectile dysfunction is dismissed due to the Veteran's death.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Veteran died in August 2012.  At the time of his death, he had a several claims pending before the Board, to include claims for service connection for residuals of shell fragment wounds to the right ear, chest, right shoulder, and back, as well as claims for initial compensable ratings for erectile dysfunction and status post-staging pelvic lymphadenectomy and radical retropubic prostatectomy.  However, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).

As the Veteran's claims have been rendered moot by his death, they are dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claims to completion.  The request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2010) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in the new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the Veteran under 38 U.S.C.A. § 5121(a).  VA will issue regulations governing the rules and procedures for substitution upon death.  Until those regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the RO from which the claims originated.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for service connection for residuals of shell fragment wounds to the right ear is dismissed due to the Veteran's death.  

The appeal for service connection for residuals of shell fragment wounds to the chest is dismissed due to the Veteran's death.  

The appeal for service connection for residuals of shell fragment wounds to the right shoulder is dismissed due to the Veteran's death.  

The appeal for service connection for residuals of shell fragment wounds to the back is dismissed due to the Veteran's death.  

The appeal for an initial compensable rating for status post-staging pelvic lymphadenectomy and radical retropubic prostatectomy is dismissed due to the Veteran's death.  

The appeal for an initial compensable rating for erectile dysfunction is dismissed due to the Veteran's death.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


